Attachment to the Advisory Action
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Continuation of 3: The change of dependency of claim 4 to claim 1, instead of depending from claim 3, raises new considerations for search and examination. The change in dependency changes the scope of claim 4 to a broader one which requires  the consideration of other combinations. For example, if the amendment had been entered, the newly added limitation (due to the change in claim dependency)  would have to be searched against the prior art. Furthermore, the change in scope of the proposed claim amendment as being disclosed by the currently cited references would have to be evaluated as well. Hence, the non-entered amendment raises new issues for a search of new prior art as well as consideration regarding the currently cited prior art.
Continuation of 12: The request for reconsideration has been considered but does not place the application in condition for allowance for the following reasons:
Claims 1 and 5-7 remain rejected under 35 U.S.C. 103 as being unpatentable over Yamka et al. (US 20080317905; Yamka ‘905) in view of Yamka et al. (US 20090111877; Yamka ‘877) and Pan et al. (US 20070231371).
Claims 1 and 3-7 remain rejected under 35 U.S.C. 103 as being unpatentable over Yamka et al. (US 20080317905; Yamka ‘905) in view of Yamka et al. (US 20090111877; Yamka ‘877) and Pan et al. (US 20070231371), as applied to claims 1 and 5-7, in further view of Paetau-Robinson (US 20120028891).
Claims 1, 5-12 and 14-20 remain rejected under 35 U.S.C. 103 as being unpatentable over Yamka et al. (US 20080317905; Yamka ‘905) in view of Yamka et al. (US 20090111877; Yamka ‘877) and Pan et al. (US 20070231371), as applied to claims 1 and 5-7 above, in further view of Tsengas (US 6,838,097).
Claims 1, 5-7, 12 and 14-16 remain rejected under 35 U.S.C. 103 as being unpatentable over Yamka et al. (US 20080317905; Yamka ‘905) in view of Yamka et al. (US 20090111877; Yamka ‘877), Pan et al. (US 20070231371) and Tsengas (US 6,838,097), as applied to claims 1, 5-7, 12 and 14-16 above, in further view of Hamilton et al. (US 6,562,869).
Response to Arguments
Applicant Arguments
Applicant summarizes their discovery on the differences between small dogs form other dogs.
Applicant points to the experimental data in Example 1 and summarizes the metabolic differences for small breed dogs and asserts that  the claimed compositions and methods include specific components tailored to small dogs.
Applicant asserts that neither of the Yamka references, Pan or Tsengas alone or in combination teach the administration of phenylalanine and tyrosine in an amount of about 4.8 g to about 25 g per 1,000 kcal ME to a small dog.
Applicant asserts that the rejection over these references does not teach that the composition is administered to a small dog and asserts that Yamka ‘877 fails to remedy the alleged deficiencies because Yamka ‘903 is concerned with feeding a food with relatively high amounts of lysine while Yamka ‘877 is entirely directed to food 
Applicant asserts that the skilled person without hindsight would not have administered the explicitly claimed amount of phenylalanine and/or tyrosine to a small does and would not have had a reasonable expectation of success for such an attempt.
Examiner Response
Applicant’s arguments have been considered but they are not persuasive. 
In response to Applicant's argument that the claimed compositions and methods include specific components tailored to small dogs and that the method increases the amino acid absorption in a small dog and that Yamka ‘905 does not teach the significance of phenylalanine and tyrosine and that Yamka ‘877 is completely silent regarding these compound, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Responding to Applicant’s argument regarding the motivation to administer the composition of Yamka ‘903 to small dogs, both Yamka references are directed to enhancing the well-being and health of senior dogs which in one aspect is for improving and enhancing the digestion of a dog (Yamka ‘887 to improving digestibity) and Yamka ‘903 using probiotics to facilitate a process where the indigenous anaerobic flora limits the concentration of potentially harmful (mostly aerobic) bacteria in the digestive tract. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to feed a small senior dog with the composition of Yamka ’905. The ordinary artisan would have been motivated to do so because Yamka ‘905 teaches that his composition is effective to enhance the well-being and health of senior dogs by enhancing nitrogen retention and improving the digestive tract which is a goal of Yamka ‘877. The ordinary artisan would have had a reasonable expectation the one could administer the senior dog food composition of Yamka ‘905 to small senior dogs because such senior dogs are in need of such health improvements.
In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant Arguments
Applicant further rebuts the Office’s assertion that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. Applicant points to Yamka ‘877 at Table 1A  and [0153] to assert that Yamka ‘877 does not disclose the administration of tyrosine or phenylalanine.
Applicant concludes that the Office cannot conclude that  the explicitly recited amount of phenylalanine and tyrosine administered to a small dog cannot be characterized as flowing naturally from the Yamka references.
Examiner Response
Applicant’s arguments have been considered but they are not persuasive.
The primary reference, Yamka ‘903 teaches the administration of phenylalanine and tyrosine in the claimed amounts. Again the characteristics of the contribution of phenylalanine and tyrosine does not have to be recognized by the prior art reference. That applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.
Yamka ‘877 was cited to show that enhancing the well-being and health of senior dogs is important and that in one aspect is for improving and enhancing the digestion of a dog and Yamka ‘903 using probiotics to facilitate a process where the indigenous anaerobic flora limits the concentration of potentially harmful (mostly aerobic) bacteria in the digestive tract. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to feed a small senior dog with the composition of Yamka ’905. The ordinary artisan would have been motivated to do so because Yamka ‘90S teaches that his composition is effective to enhance the well-being and health of senior dogs by enhancing nitrogen retention and improving the digestive tract which is a goal of Yamka ‘877. The ordinary artisan would have had a reasonable expectation the one could administer the senior dog food composition of Yamka ‘905 to small senior dogs because such senior dogs are in need of such health improvements.
Applicant Arguments
Applicant notes the teachings and the Office’s reasons for relying on the teachings of Pan, Paetau-Robinsons, Tsengas and Hamilton and asserts that the references are silent regarding  phenylalanine or tyrosine in dog foods.
Applicant asserts that to have a reasonable expectation of success that one must be motivated to more than merely vary all parameters or try to teach numerous possible choices until one possibly arrives at a successful result.
Applicant concludes that Pan, Paetau-Robinsons, Tsengas and Hamilton alone or in combination teach the limitations of claims 1 and 12. Applicant also argues that the dependent claims are distinguished over the cited references. Applicant points to claims 9 and 20 and asserts that none of the references disclose or suggest Applicant’s inventive findings that small breed dogs need increased dietary B vitamins with the exception of B5 to help support the increased metabolic rate and that small dogs have lower bone mineral density and need increased dietary nutrients to help support bone integrity.
Applicant’s arguments have been considered but they are not persuasive.
	Regarding the teachings of Pan, Paetau-Robinsons, Tsengas and Hamilton, these references were cited to show the obviousness of the recited dependent claims. Modified Yamka teaches the employment of phenylalanine and tyrosine for the feeding of small dogs for the reasons stated supra. Also as noted supra, that modified Yamka does not teach Applicant’s discovery, the recognition another advantage would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.
The reasons for motivation and a reasonable expectation of success for the obviousness rejections regarding Pan, Paetau-Robinsons, Tsengas and Hamilton are discussed in the rejections. Applicant has not disputed any of the specifics regarding the motivation and a reasonable expectation of success for the obviousness rejections regarding these references.
With regard to Applicant’s argument that dependent claims 9 and 20 are distinguished over the cited references, Hamilton teaches these limitations and it would have been obvious to add B vitamins to the composition of modified Yamka because they have anti-aging properties which would be desirable for a small aging dog. 
Responding to Applicants assertion of the inventive findings that small breed dogs need increased dietary B vitamins with the exception of B5 to help support the increased metabolic rate and that small dogs have lower bone mineral density and need increased dietary nutrients to help support bone integrity, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Double Patenting
Claims 1, 3-7, 9, 10, 12, 14-16, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-11 and 14 of U.S. Patent No. US 10, 405,564 in view of Yamka et al. (US 20080317905) and Yamka et al. (US 20090111877; Yamka ‘877).
Claims 1, 3-12 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-11 and 14 of U.S. Patent No. US 10, 405,564 in view of Yamka et al. (US 20080317905) and Yamka et al. (US 20090111877; Yamka ‘877), as applied to claims 1, 3-7, 9, 10, 12, 14-16, 18 and 19, in further view of Jewell (US 8,647,668).
Response to Arguments
Applicant requests that the rejections be held in abeyance until allowable subject matter has been identified.
Applicant’s argument has been considered but the rejection stands for the reasons of record.

As noted in the Final Rejection, claims 2 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN M HANLEY/           Primary Examiner, Art Unit 1653